

axis_image2a02.gif [axis_image2a02.gif]
Mr. Joseph A. Carlucci
March 21, 2019
CEO, Chairman and Co-Founder
 
American Renal Associates Holdings, Inc.
 
500 Cummings Center
 
Suite 6550
 
Beverly, MA 01915
 



    
Re:     Agreement for the Provision of Interim Management Services
Dear Mr. Carlucci:


This letter, together with the attached Schedule(s) and General Terms and
Conditions, sets forth the agreement (“Agreement”) between AP Services, LLC
(“APS”), and American Renal Associates Holdings, Inc. (the “Company”) for the
engagement of APS to provide interim management services to the Company.


All defined terms shall have the meanings ascribed to them in this letter and in
the attached Schedule(s) and General Terms and Conditions. The Company and APS
are each a “party,” and together the “parties.”


The engagement of APS, including any APS employees who serve in Executive
Officer positions, shall be under the supervision of the Board of Directors of
the Company.


Objectives and Tasks

Subject to APS's  (i) confirmation that the Company has a Directors and Officers
Liability insurance policy in accordance with Section 7 of the General Terms and
Conditions regarding Directors and Officers Liability Insurance coverage, (ii)
and a copy of the signed Board of Directors’ resolution (or similar document as
required by the Company's governance documents) as official confirmation of the
appointment, APS will provide Mark Herbers to serve as the Company’s Interim
Chief Financial Officer ("CFO") and Chief Accounting Officer (CAO), reporting to
the Company’s Chief Executive Officer and to the Program Management Office.. In
addition to the ordinary course responsibilities of CFO and CAO, Mr.
Herbers will work collaboratively with the senior management team, the Board of
Directors and other Company professionals to assist the Company with the
following:

•
Manage and provide direction for the Company’s finance function including, but
not limited to, accounting, internal and external financial reporting (including
applicable attestations and filings required for public registrants, and
interface with and provide certificates to the Company’s auditors), treasury,
tax, financial planning and analysis and internal audit administration.

•
Prepare budgets and 13-week cash forecasts and evaluate variances thereto.

•
Strengthen the Company’s core competencies in the finance organization,
particularly cash management, planning, general accounting and financial
reporting information management.

•
As requested, assist in the development of the Company’s revised business plan,
and such other related forecasts as may be required by the Company’s lenders in
connection with negotiations or by the Company for other corporate purposes.

•
Manage the Company’s process of preparing the restatement of previously issued
financial statements, if and when determined to be so required.



AP Services, LLC | 300 N. LaSalle Street | Suite 1900 | Chicago, IL 60654 |
312.346.2500 | 312.346.2585 fax | alixpartners.com



--------------------------------------------------------------------------------




•
Create and communicate materials for diligence purposes and together with the
Company’s advisors, manage the flow of information in connection with any
strategic alternatives.

•
Develop and enhance management and Board reporting packages.

•
As requested, communicate and/or negotiate with outside constituents including
the Company’s banks and their advisers.

•
Assist the Company with such other matters as may be requested by the Company
and are mutually agreeable.



Staffing


Louis Dudney will be the managing director responsible for the overall
engagement.


Timing, Fees and Retainer


APS will commence this engagement on or about March 25, 2019 after receipt of a
copy of the executed Agreement and confirmation of the Company’s compliance with
the requirements set forth in the first paragraph of the Objective and Tasks
section above.


The Company shall compensate APS for its services, and reimburse APS for
expenses, as set forth on Schedule 1.


Page 2

--------------------------------------------------------------------------------






If these terms meet with your approval, please sign and return a copy of this
Agreement and wire transfer the amount to establish the retainer.


We look forward to working with you.
Sincerely yours,
AP SERVICES, LLC




/s/ Louis Dudney


Acknowledged and Agreed to:


AMERICAN RENAL ASSOCIATES HOLDINGS, INC.


By: /s/ Joseph A. Carlucci        
Its: Chief Executive Officer        
Dated: March 25, 2019         




Page 3

--------------------------------------------------------------------------------





Schedule 1
Fees and Expenses


1.
Fees: APS’ fees will be based on the hours spent by APS personnel at APS’ hourly
rates, which are:



Managing Director
US$990 – US$1,165
Director
US$775 – US$945
Senior Vice President
US$615 – US$725
Vice President
US$440 – US$600
Consultant
US$160 – US$435
Paraprofessional
US$285 – US$305


APS reviews and revises its billing rates on January 1 of each year.


For this engagement, Mark Herbers’ hourly rate is US$850.


2.
Expenses: In addition to the Fees set forth in this Schedule, the Company shall
pay directly, or reimburse APS upon receipt of periodic billings, for all
reasonable out-of-pocket expenses incurred in connection with this assignment,
such as travel, lodging and meals.



3.
Retainer: AlixPartners does not require a retainer in connection with this
engagement.



4.
Payment: APS will submit monthly invoices for services rendered and expenses
incurred. All invoices shall be due and payable within thirty (30) days of the
date of invoice. No discount is provided for prompt payment, and none shall be
taken, but interest on any invoices paid late shall accrue in accordance with
the General Terms and Conditions.





Page 4



--------------------------------------------------------------------------------






Data Protection Schedule


Processing, Personal Data and Data Subjects
In connection with this Agreement, APS will not be receiving any Personal Data
subject to the General Data Protection Regulation ((EU) 2016/679) (the “GDPR”)
or any applicable legislation implementing any provisions of the GDPR as may be
enacted time to time (together the “Data Protection Legislation”).


Page 5



--------------------------------------------------------------------------------




AP Services, LLC
General Terms and Conditions





These General Terms and Conditions (“Terms”) are incorporated into the Agreement
between the Company and AlixPartners to which these Terms are attached. In case
of conflict between the wording in the letter and/or schedule(s) and these
Terms, the wording of the letter and/or schedule(s) shall prevail.


Section 1. Company Responsibilities
The Company will undertake responsibilities as set forth below:
1.    Provide reliable and accurate detailed information, materials,
documentation and
2.    Make decisions and take future actions, as the Company determines in its
sole discretion, on any recommendations made by APS in connection with this
Agreement.
APS’s delivery of the services and the fees charged are dependent on (i) the
Company’s timely and effective completion of its responsibilities; and (ii)
timely decisions and approvals made by the Company’s management.
Section 2. Billing, Payments and Taxes
Billing and Payments. All payments to be made to APS shall be due and payable
within thirty (30) days upon delivery of invoice via wire transfer to APS’s bank
account, as shown on the invoice. All amounts invoiced are based on services
rendered and reasonable, duly-documented out-of-pocket expenses incurred to
date, and are not contingent upon future services or Work Product (as defined
below), or the outcome of any case or matter. “Fees,” as used in this Agreement,
shall include all amounts payable by the Company to APS in accordance with
Schedule 1, including any success fee or break fee, but excluding reimbursable
expenses.
If any Fees and/or expenses are not paid by the Company on the relevant due
date, APS shall be entitled to charge interest on the unpaid amount until
payment is made in full. Interest shall be calculated using the lesser of (i)
one percent (1%) per month (12% per annum) or (ii) to the maximum extent
permitted by law.
Taxes. APS’s fees are exclusive of taxes or similar charges, which shall be the
responsibility of the Company (other than taxes imposed on APS’s income
generally). If APS’s fees are subject to any taxes, such as State sales tax,
Goods and Services Tax/Harmonized Sales Tax or Value Added Tax, then APS will
include such taxes on its invoices as separate line items.
Section 3. Relationship of the Parties
The parties intend that an independent contractor relationship will be created
by the Agreement. As an independent contractor, APS will have complete and
exclusive charge of the management and operation of its business, including
hiring and paying the wages and other compensation of all its employees and
agents, and paying all bills, expenses and other charges incurred or payable
with respect to the operation of its business. Employees of APS will not be
entitled to receive from the Company any vacation pay, sick leave, retirement,
pension or social security benefits, workers’ compensation, disability,
unemployment insurance benefits or any other employee benefits. APS will be
responsible for all employment, withholding, income and other taxes incurred in
connection with the operation and conduct of its business.
APS is not an accounting firm and does not give accounting advice or guidance.
While APS’s work may involve analysis of accounting, business and other related
records, this engagement does not constitute an audit in accordance with either
generally accepted auditing standards or the standards of the Public Company
Accounting Oversight Board or any other similar governing body.
APS is not authorized to practice law or provide legal advice. No services
provided under this Agreement are intended to be, nor should be construed to be,
legal services.
 
Section 4. Confidentiality
Each party shall use reasonable efforts, but in no event less effort than it
would use to protect its own highly confidential information, to keep
confidential all non-public confidential or proprietary information obtained
from the other party during the performance of APS’s services hereunder (the
“Confidential Information”), and neither party will disclose any Confidential
Information to any other person or entity except that the Company may share
Confidential Information with its affiliates and its and their respective
employees, officers, directors and advisors. “Confidential Information” includes
the terms of this Agreement, non-public confidential and proprietary data,
plans, reports, schedules, drawings, accounts, records, calculations,
specifications, flow sheets, computer programs, source or object codes, results,
models or any work product relating to the business of either party, its
subsidiaries, distributors, affiliates, vendors, customers, employees,
contractors and consultants.
The foregoing is not intended to prohibit, nor shall it be construed as
prohibiting, APS from making such disclosures of Confidential Information that
APS reasonably believes are required by law or any regulatory requirement or
authority, to clear client conflicts. APS may also disclose Confidential
Information to its partners, directors, officers, employees, independent
contractors and agents who have a need to know the Confidential Information as
it relates to the services being provided under this Agreement, provided APS is
responsible for any breach of these confidentiality obligations by any such
parties. APS may make reasonable disclosures of Confidential Information to
third parties, such as the Company’s suppliers and/or vendors, in connection
with the performance of APS’s obligations and assignments hereunder, provided
APS reasonably believes that such third party is bound by confidentiality
obligations. In addition, APS will have the right to disclose to any person that
it provided services to the Company or its affiliates and a general description
of such services, but shall not provide any other information about its
involvement with the Company. The obligations of the parties under this Section
4 shall survive the end of any engagement between the parties for a period of
three (3) years.
Work Product (as defined in Section 5) may contain APS proprietary information
or other information that is deemed to be Confidential Information for purposes
of this Agreement. Therefore, the parties acknowledge and agree that (i) all
information (written or oral), including advice and Work Product (as defined in
Section 5) generated by APS in connection with this engagement is intended
solely for the benefit and use of the Company in connection with this Agreement
and (ii) no such information shall be used for any other purpose, disseminated
to any third parties, or quoted or referred to with or without attribution to
APS at any time in any manner or for any purpose without APS’s prior approval
(not to be unreasonably withheld or delayed), except as required by law.
Because of the nature of the services provided by APS, from time to time, APS
professionals may concurrently represent clients that are adverse to each other,
or which may be viewed by clients to be adverse. Despite any such concurrent
representation, each APS team shall strictly preserve all client confidences,
and not disseminate such information externally, except pursuant to the terms of
this engagement letter, or to any APS professionals that are currently working
for an entity adverse to the Company. The Company agrees that it does not
consider such concurrent representation of the Company and any adversary to be
inappropriate and, therefore, waives any objections to any such present or
future concurrent representation.









Page 6



--------------------------------------------------------------------------------

AP Services, LLC
General Terms and Conditions





Section 5. Intellectual Property
All analyses, final reports, presentation materials, and other work product
(other than any Engagement Tools, as defined below) that APS creates or develops
specifically for the Company and delivers to the Company as part of this
engagement (collectively known as “Work Product”) shall be owned by the Company
and shall constitute Company Confidential Information as defined above. APS may
retain copies of the Work Product and any Confidential Information necessary to
support the Work Product subject to its confidentiality obligations in this
Agreement.
All methodologies, processes, techniques, ideas, concepts, know-how, procedures,
software, tools, templates, models, utilities and other intellectual property
that APS has created, acquired or developed or will create, acquire or develop
(collectively, “Engagement Tools”), are, and shall be, the sole and exclusive
property of APS. The Company shall not acquire any interest in the Engagement
Tools other than a limited, worldwide, perpetual, non-transferable license to
use the Engagement Tools to the extent they are contained in the Work Product.
The Company acknowledges and agrees, except as otherwise set forth in this
Agreement, that any Engagement Tools provided to the Company are provided “as
is” and without any warranty or condition of any kind, express, implied or
otherwise, including, implied warranties of merchantability or fitness for a
particular purpose.
Section 6. Framework of the Engagement
The Company acknowledges that it is retaining APS solely to assist and advise
the Company as described in the Agreement. This engagement shall not constitute
an audit, review or compilation, or any other type of financial statement
reporting engagement.
Section 7. Indemnification and Other Matters
The Company shall indemnify, hold harmless and defend APS and its affiliates and
its and their partners, directors, officers, employees and agents (collectively,
the “APS Parties”) from and against all claims, liabilities, losses, expenses
and damages arising out of or in connection with the engagement of APS that is
the subject of the Agreement. The Company shall pay damages and expenses as
incurred, including reasonable legal fees and disbursements of counsel. If, in
the opinion of counsel, representing both parties in the matter covered by this
indemnification creates a potential conflict of interest, the APS Parties may
engage separate counsel to represent them at the Company’s expense.
In addition to the above indemnification, APS employees serving as directors or
officers of the Company or affiliates will receive the benefit of the most
favorable indemnification provisions provided by the Company to its directors,
officers and any equivalently placed employees, whether under the Company’s
charter or by-laws, by contract or otherwise.
The Company shall specifically include and cover employees and agents serving as
directors or officers of the Company or affiliates from time to time with direct
coverage under the Company’s policy for liability insurance covering its
directors, officers and any equivalently placed employees (“D&O insurance”).
Prior to APS accepting any officer position, the Company shall, at the request
of APS, provide APS a copy of its current D&O policy, a certificate(s) of
insurance evidencing the policy is in full force and effect, and a copy of the
signed board resolutions and any other documents as APS may reasonably request
evidencing the appointment and coverage of the indemnitees. The Company will
maintain such D&O insurance coverage for the period through which claims can be
made against such persons. The Company disclaims a right to distribution from
the D&O insurance coverage with respect to such persons. In the event that the
Company is unable to include APS employees and agents under the Company’s policy
or does not have first dollar coverage acceptable to APS in effect for at least
$10 million (e.g., there are outstanding or threatened claims against officers
and directors alleging prior acts that may give rise to a claim), APS may, at
its option, attempt to purchase a separate D&O insurance policy that will cover
APS employees
 
and agents only. The cost of the policy shall be invoiced to the Company as an
out-of-pocket expense. If APS is unable or unwilling to purchase such D&O
insurance, then APS reserves the right to terminate the Agreement.
The Company’s indemnification obligations in this Section 7 shall be primary to,
and without allocation against, any similar indemnification obligations that APS
may offer to its personnel generally, and the Company’s D&O insurance coverage
for the indemnitees shall be specifically primary to, and without allocation
against, any other valid and collectible insurance coverage that may apply to
the indemnitees (whether provided by APS or otherwise).
APS is not responsible for any third-party products or services separately
procured by the Company. The Company’s sole and exclusive rights and remedies
with respect to any such third party products or services are against the
third-party vendor and not against APS, whether or not APS is instrumental in
procuring such third-party product or service.
Section 8. Governing Law and Arbitration
The Agreement is governed by and shall be construed in accordance with the laws
of the State of New York with respect to contracts made and to be performed
entirely therein and without regard to choice of law or principles thereof.
Any controversy or claim arising out of or relating to the Agreement, or the
breach thereof, shall be settled by arbitration. Each party shall appoint one
non-neutral arbitrator. The two party arbitrators shall select a third
arbitrator. If within 30 days after their appointment the two party arbitrators
do not select a third arbitrator, the third arbitrator shall be selected by the
American Arbitration Association (AAA). The arbitration shall be conducted in
New York, New York under the AAA’s Commercial Arbitration Rules, and the
arbitrators shall issue a reasoned award. The arbitrators may award costs and
attorneys’ fees to the prevailing party. Judgment on the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof.
Notwithstanding the foregoing, APS may in its sole discretion proceed directly
to a court of competent jurisdiction to enforce the terms of this Agreement for
any claim (and any subsequent counter claim) against the Company relating to
either (i) the non-payment of Fees or expenses due under this Agreement, or (ii)
the non-performance of obligations under Section 7.
In any court proceeding arising out of this Agreement, the parties hereby waive
any right to trial by jury.
Section 9. Termination and Survival
The Agreement may be terminated at any time by written notice by one party to
the other; provided, however, that notwithstanding such termination APS will be
entitled to any Fees and expenses due under the provisions of the Agreement (for
fixed fee engagements, fees will be pro rata based on the amount of time
completed). Such payment obligation shall inure to the benefit of any successor
or assignee of APS.
Sections 2, 4, 5, 7, 8, 9, 10, 11, 12 and 13 of these Terms, the provisions of
Schedule 1 and the obligation to pay accrued fees and expenses shall survive the
expiration or termination of the Agreement.
Section 10. Non-Solicitation of Employees
The Company acknowledges and agrees that APS has made a significant monetary
investment recruiting, hiring and training its personnel. During the term of
this Agreement and for a period of one year from the date of the Agreement (the
“Restrictive Period”), the Company agrees not to directly or indirectly cause
any person to hire, contract with, or solicit the employment of any of APS’
Managing Directors, Directors, or other employees with whom the Company had
substantial contact as a result of this engagement; provided, that the foregoing
provisions shall not prohibit the solicitation or employment of any such person
(i) resulting from general solicitations of employment not directed solely to
the employees of the APS, (ii) who contacts the Company on his or her own
initiative or (iii) following cessation of such person’s employment with APS.



Page 7

--------------------------------------------------------------------------------

AP Services, LLC
General Terms and Conditions





If during the Restrictive Period the Company or its affiliates directly or
indirectly hires or contracts with any of APS’s Managing Directors, Directors,
or other employees in violation of the preceding paragraph, the Company agrees
to pay to APS as liquidated damages and not as a penalty the sum total of: (i)
for a Managing Director, $1,000,000; (ii) for a Director, $500,000; and (iii)
for any other employee/contractor, $250,000. The Company acknowledges and agrees
that liquidated damages in such amounts are (x) fair, reasonable and necessary
under the circumstances to reimburse APS for the costs of recruiting, hiring and
training its employees as well as the lost profits and opportunity costs related
to such personnel, and to protect the significant investment that APS has made
in its Managing Directors, Directors, and other employees/ consultants; and (y)
appropriate due to the difficulty of calculating the exact amount and value of
that investment.
Section 11. Limit of Liability
THE APS PARTIES SHALL NOT BE LIABLE TO THE COMPANY, OR ANY PARTY ASSERTING
CLAIMS ON BEHALF OF THE COMPANY, EXCEPT FOR DIRECT DAMAGES FOUND IN A FINAL
DETERMINATION TO BE THE DIRECT RESULT OF THE GROSS NEGLIGENCE, BAD FAITH,
SELF-DEALING OR INTENTIONAL MISCONDUCT OF APS. THE APS PARTIES SHALL NOT BE
LIABLE FOR INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES, LOST PROFITS, LOST
DATA, REPUTATIONAL DAMAGES, PUNITIVE DAMAGES OR ANY OTHER SIMILAR DAMAGES UNDER
ANY CIRCUMSTANCES, EVEN IF THEY HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. THE APS PARTIES’ AGGREGATE LIABILITY, WHETHER IN TORT, CONTRACT, OR
OTHERWISE, IS LIMITED TO THE AMOUNT OF FEES PAID TO APS FOR SERVICES UNDER THIS
AGREEMENT (OR IF THE CLAIM ARISES FROM AN ADDENDUM TO THIS AGREEMENT, UNDER THE
APPLICABLE ADDENDUM) (THE “LIABILITY CAP”). The Liability Cap is the total limit
of the APS Parties’ aggregate liability for any and all claims or demands by
anyone pursuant to this Agreement, including liability to the Company, to any
other parties hereto, and to any others making claims relating to the work
performed by APS pursuant to this Agreement. Any such claimants shall allocate
any amounts payable by the APS Parties among themselves as appropriate, but if
they cannot agree on the allocation it will not affect the enforceability of the
Liability Cap. Under no circumstances shall the aggregate of all such
allocations or other claims against the APS Parties pursuant to this Agreement
exceed the Liability Cap.
Section 12. General
Equitable Remedies. Each party acknowledges and agrees that money damages alone
may not be an adequate remedy for a breach of the Agreement. Each party agrees
that the non-breaching party shall have the right to seek a restraining order
and/or an injunction for any breach of the Agreement. If any provision of the
Agreement is found to be invalid or unenforceable, then it shall be deemed
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable.
Related Matters. If an APS Party is required by applicable law, legal process or
government action to produce information or testimony as a witness with respect
to this Agreement, the Company shall reimburse APS for any professional time and
expenses (including reasonable external and internal legal costs) incurred to
respond to the request, except in cases where an APS Party is a party to the
proceeding or the subject of the investigation.
Severability. If any portion of the Agreement shall be determined to be invalid
or unenforceable, the remainder shall be valid and enforceable to the maximum
extent possible.
Entire Agreement. This Agreement, including the letter, the Terms and the
schedule(s), contains the entire understanding of the parties relating to the
services to be rendered by APS and supersedes any other communications,
agreements, understandings, representations, or estimates among the parties
(relating to the subject matter hereof) with respect to such services, The
Agreement, including the letter, the Terms and the schedule(s), may not be
amended or modified in any respect except in a writing signed by the parties.
APS is not
 
responsible for performing any services not specifically described herein or in
a subsequent writing signed by the parties.
Joint and Several. If there is more than one party signs this Agreement, the
liability of each party shall be joint and several.
Third-Party Beneficiaries. The indemnitees shall be third-party beneficiaries
with respect to Section 7 hereof.
Notices. All notices required or permitted to be delivered under the Agreement
shall be sent, if to APS, to:
AP Services, LLC
2000 Town Center, Suite 2400
Southfield, MI 48075
Attention: General Counsel
and if to the Company, to the address set forth in the Agreement, to the
attention of the Company’s General Counsel, or to such other name or address as
may be given in writing to APS. All notices under the Agreement shall be
sufficient only if delivered by overnight mail. Any notice shall be deemed to be
given only upon actual receipt.
Section 13. Data Protection 
All capitalised terms used in this Section and not otherwise defined in this
Agreement shall have the meanings given to them in the General Data Protection
Regulation ((EU) 2016/679) (the “GDPR”) and all applicable legislation
implementing any provisions of the GDPR as may be enacted from time to time
(together the “Data Protection Legislation”).
The parties acknowledge and agree that, in performing services pursuant to this
Agreement, APS may from time to time be required to Process certain Personal
Data on behalf of the Company. In such cases: (1) the Company will ensure that
it is lawfully permitted to transfer the Personal Data to APS for the purposes
of APS performing services under this Agreement; and (2) APS shall (i) act as
the Company’s Processor for the purposes of the Data Protection Legislation;
(ii) only Process such Personal Data in accordance with the Company’s written
instructions (including when making an international transfer of Personal Data)
unless required to do so by law; (iii) implement appropriate technical and
organisational measures to reasonably protect that Personal Data against
unauthorized or unlawful Processing and accidental, unauthorised or unlawful
loss, destruction, alteration, damage, disclosure or access; and (iv) obtain
commitments from all APS’s personnel who have access to and/or Process such
Personal Data to keep such Personal Data confidential.
If APS is Processing Personal Data relating to individuals located in the EU or
otherwise subject to the Data Protection Legislation, (x) APS and the Company
shall each comply with all relevant provisions of the Data Protection
Legislation, and (y) the nature and extent of such Processing shall be set out
in Schedule 2 of this Agreement. APS shall, in relation to any Personal Data
processed by APS in connection with this Agreement: (1) at the Company’s cost,
assist the Company in complying with its obligations as the Controller (or as
Processor, as the case may be) of the Personal Data, to respond to requests from
Data Subjects exercising their rights set out in Articles 12 to 22 of the GDPR;
(2) notify the Company without undue delay on becoming aware of a Personal Data
Breach; (3) upon termination or expiration of this Agreement, at the written
direction of the Company either delete or return any Personal Data and any
copies thereof to the Company (except to the extent APS is required by law to
retain such Personal Data, and except for Personal Data located on APS’s
disaster recovery or backup systems where it will be destroyed upon the normal
expiration of the backup files); and (4) maintain appropriate records to
demonstrate compliance with this Section.
APS is part of an international business, headquartered in the United States of
America (“US”). APS may in the ordinary course of its business, including the
performance of the services under this Agreement, transfer Personal Data
received outside the US to its US-based affiliates. APS’s US-based affiliates
are certified under the EU-US Privacy Shield framework and any transfer of
Personal Data from outside the US to its US-based affiliates will be transferred
subject to, and in accordance with, the Privacy Shield requirements. APS’s
entities located in the EU have also



Page 8

--------------------------------------------------------------------------------

AP Services, LLC
General Terms and Conditions





entered into standard data protection clauses (in accordance with Article 46.2
(c) of the GDPR) with their non-EU-based affiliates. The Company acknowledges
and agrees that APS, as reasonably required for the performance of the services
pursuant to this Agreement, be permitted to transfer Personal Data to its
affiliates, subject to, and in accordance with, the Privacy Shield requirements
and/or the aforementioned standard data protection clauses. Except as allowed
above, APS shall not transfer any Personal Data received in the EU and subject
to the Data Protection Legislation outside of the European Economic Area without
the prior written consent of the Company.
The Company consents to APS appointing third party Processors of Personal Data
under this Agreement. APS confirms that it will enter into a written agreement
with any third-party Processor prior to supplying them with the Personal Data,
incorporating terms which are substantially similar to those set forth in this
Section. As between the Company and APS, APS shall remain fully liable for all
acts or omissions of any third-party Processor appointed by APS pursuant to this
paragraph.


 
 



Page 9